Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 1, 9.
	For example it failed to teach a receiver circuit, configured to receive wireless signals via at least one antenna and comprising a plurality of hardware devices to perform radio frequency (RF) conversion and RF signal processing, wherein the wireless signals 10comprise a plurality of packets; and a processor circuit, coupled to the receiver and comprising a first logic configured to perform operations of a first protocol layer and a second logic configured to perform operations of a second protocol layer higher than the first protocol layer, wherein the operations of the first protocol layer 15comprises: starting a timer in response to receiving a first packet with a first count value that is different from a deliver count value; and delivering a second packet with a second count value that is different from the deliver count value from the first protocol layer performed by the first logic 20to the second protocol layer, which is higher than the first protocol layer, performed by the second logic before the timer expires, which clearly support by the specification on pages 3-13.  This feature in light of other features of the independent claims 1,9, enable claims’ allowable.
	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Liu et al (us 2019/0335364) discloses a method for processing information and a device for processing information are provided. The method for processing information is applied to a first node. The method includes: receiving, by the first node, an indication message from a network side, wherein the indication message indicates a user equipment under the first node to hand over to a second node; and negotiating, by the first node, with the second node to reserve radio link layer control protocol (RLC) status information and cached data of all bearers of the user equipment, so that the second node provides a continuing data service to the user equipment based on the reserved information.

	Deogun et al (us 2019/0075585) discloses supporting higher data rates beyond 4th-generation (4G) communication system such as long term evolution (LTE). A terminal in a wireless communication system is provided. The terminal includes a transceiver; and at least one processor configured to: receive, from a base station, configuration information for a bandwidth part, and receive, from the base station, information for a resource configuration within the bandwidth part.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUYEN M DOAN/Primary Examiner, Art Unit 2452